DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I in the reply filed on 1/15/2021 is acknowledged.  The traversal is on the ground(s) that Claims 16-19 recite a plurality of receiving sleeves according to claim 1. Therefore, claims 16-19 of Group II overlap in scope with claims in Group I.  This is found to be persuasive, therefore the Restriction Requirement of 11/19/2020 is withdrawn and all claims are rejoined for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,278,790 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite a receiving sleeve and later a tool set for supporting surgical tools .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the receiving sleeve is formed in one piece by a plastic injection molding method”. As recited above, the specification does not sufficiently describe what the plastic injection molding method consist of.
Claim 12 recites the limitation “which insert is a component separate from the receiving sleeve”. There appears to be something missing from the limitation as it is unclear if an additional component is claimed, whereas the preamble sets forth a receiving sleeve.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh US 2003/0215370 A1, recited in the applicants IDS.
With regards to claim 1, Itoh (Figs. 1-4) discloses a receiving sleeve comprising a cylindrical hollow body 11, having an end face with an insertion opening 12 for inserting a tool to be inserted, wherein the hollow body defines a longitudinal central axis and comprises a plurality of inner clamping elements 103/104 spaced apart in a circumferential direction which have punctiform or linear engagement sections which are provided at their free, radially inward protruding end portions and adapted for making a force-fit and/or form-fit contact with said tool for holding said tool within the receiving sleeve at a radial distance from the hollow body, wherein an inner side of the hollow body is provided with a plurality of circumferentially spaced rigid protrusions 105/106 which extend axially in rib-like fashion, wherein the inner clamping elements radially protrude further toward the longitudinal central axis of the hollow body than the rigid protrusions.
The receiving sleeve of Itoh discloses it holds items such as test tubes, therefore it is capable of holding surgical tools.
With regards to claim 4, Itoh appears to disclose the receiving sleeve 11 is formed in one piece by a plastic injection molding method.

With regards to claim 5, Itoh discloses the inner clamping elements are made of metal and embedded or inserted in the hollow body of the receiving sleeve. the inner clamping elements are made of metal and embedded or inserted in the hollow body of the receiving sleeve. (Para. 0060)
With regards to claims 9 and 10, Itoh discloses the hollow body 11 is provided in an axial area of the insertion opening 12 with an annular protrusion or collar 11cd serving as an axial stop for the receiving sleeve; the annular protrusion or collar comprises axially extending protrusions on its side facing axially away from the insertion opening, which serve as punctiform or linear axial supports or spacers.
With regards to claim 11, Itoh discloses the rigid protrusions 105/106 are chamfered like a funnel in an area of the insertion opening, producing an insertion aid for said tool.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh US 2003/0215370 A1, recited in the applicants IDS.
With regards to claim 12, Itoh discloses a receiving sleeve receiving sleeve comprising a cylindrical hollow body 11, having an end face with an insertion opening 12 for inserting a tool to be inserted, wherein the hollow body 
The receiving sleeve of Itoh recites it holds items such as test tubes, therefore it is capable of holding surgical tubes.
With regards to claim 13, Itoh discloses an inner side of the hollow body 11 is provided with a plurality of rigid protrusions 105/106 spaced apart in the circumferential direction of the hollow body and which extend axially in rib-like fashion, wherein the clamping arms of the metallic insert arrange themselves between the rigid protrusions as seen in the circumferential direction of the hollow body when the metallic insert is inserted into the hollow body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitney US 7,232,038 B2 in view of Itoh US 2003/0215370 A1, recited in the applicants IDS.
 	With regards to claim 16, Whitney (Fig. 1) discloses a tool set comprising a reception box 10 that includes a side frame, a bottom part 12 and an intermediate shelf 40 which can be placed in the reception box, wherein the bottom part and/or the intermediate shelf comprises a first perforated plate 16 and a second perforated plate 18, the first and second perforated plates being parallel to one another, spaced and interconnected, each of the first and second perforated plates forming an axially aligned hole array, and a cover 14 for closing the reception box.
Whitney discloses holding a plurality of tools (such as test tubes) but it does not specifically disclose a plurality of receiving sleeves that are inserted in the hole arrays.
However Itoh discloses a plurality of sleeves that may be placed in a holder, therefore it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the reception 
With regards to claim 17, Whitney discloses the reception box and cover but it does not specifically disclose the reception box and the cover are formed from a perforated material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the reception and cover formed of perforated material since it was known in the art that doing so would allow the tools to be cleaned while they are stored.

Allowable Subject Matter
Claims 2-3, 6-8, 14-15 and 18-19 appear to avoid the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736